DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the replies received on 22 November 2021 and 02 December 2021. Claims 21-42 are pending. 
Response to Remarks
The arguments and amendments received in the replies have been considered. 
Claims 35, 37, and 42 having been amended, the rejections of claims 35, 37, and 42 under 35 U.S.C. 112(b) are withdrawn. 
The argument regarding the interpretation of claims under 35 U.S.C. 112(f) is persuasive, and therefore none of the claims are presently subject to 112(f) interpretation. 
The argument regarding the rejection of claims 21-42 under 35 U.S.C. 101 is persuasive, and the rejection is withdrawn. 
The arguments regarding the rejections of claims 21-42 under 35 U.S.C. 103 are persuasive, and the rejections are withdrawn. 
Allowable Subject Matter
Claims 21-42 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 21, 41, and 42. Claims 22-40 are allowable at least for their dependence on claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669